UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2012 Or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period fromto Commission File Number 000-24085 AXT, INC. (Exact name of registrant as specified in its charter) DELAWARE 94-3031310 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 4281 Technology Drive, Fremont, California 94538 (Address of principal executive offices)(Zip code) (510) 683-5900 (Registrant’s telephone number, including area code) . Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES o NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 2, 2012 Common Stock, $0.001 par value AXT, INC. FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the three months and nine months ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income for the three months and nine months ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 6 Notes To Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 34 Signatures 35 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) AXT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) September 30, December 31, 2011 (1) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $167 and $124 as of September 30, 2012 and December 31, 2011, respectively Inventories Related party notes receivable – current Prepaid expenses and other current assets Total current assets Long-term investments Property, plant and equipment, net Related party notes receivable – long-term Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term portion of royalty payments Other long-term liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders’ equity: Preferred stock, $0.001 par value; 2,000 shares authorized; 883 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively (Liquidation preference of $5.9 million and $5.8 million as of September 30, 2012 and December 31, 2011, respectively) Common stock, $0.001 par value per share; 70,000 shares authorized; 32,378 and 32,222 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively 32 32 Additional paid-in capital Accumulated deficit (58,291 ) (62,157 ) Accumulated other comprehensive income Total AXT, Inc. stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. The Condensed Consolidated Balance Sheet at December 31, 2011 has been derived from the audited consolidated financial statements at that date. 3 Table of Contents AXT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income from operations Interest income, net 52 Other income, net Income before provision for (benefit from) income taxes Provision for (benefit from) income taxes (228 ) Net income Less: Net income attributable to noncontrolling interest (512 ) (1,378 ) (2,957 ) (4,463 ) Net income attributable to AXT, Inc. $ Net income attributable to AXT, Inc. per common share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 Table of Contents AXT, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited, in thousands) Three Months Ended Nine Months Ended September 30, September 30, Net income $ Other comprehensive income (loss), net of tax: Change in cumulative foreign currency translation adjustment, net of tax (192 ) Change in unrealized gain (loss) on available-for-sale investments, net of tax 9 (191 ) (218 ) Total other comprehensive income (loss), net of tax (183 ) Comprehensive income Less: Comprehensive income attributable to noncontrolling interest (486 ) (1,483 ) (3,003 ) (4,744 ) Comprehensive income attributable to AXT, Inc. $ See accompanying notes to condensed consolidated financial statements. 5 Table of Contents AXT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of marketable securities premium Loss (gain) on disposal of property, plant and equipment, net (30 ) Stock-based compensation Realized loss on sale of investments — 8 Changes in assets and liabilities: Accounts receivable, net Inventories (8,209 ) Prepaid expenses and other current assets (3,016 ) Other assets (97 ) (1,406 ) Accounts payable (538 ) Accrued liabilities (795 ) (702 ) Other long-term liabilities (824 ) (848 ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment (4,951 ) (9,573 ) Proceeds from sale of property, plant and equipment — 23 Purchases of available for sale securities (8,225 ) (13,951 ) Proceeds from sale of available for sale securities Investments in joint ventures — (2,646 ) Loan to related party — (775 ) Net cash used in investing activities (6,516 ) (10,984 ) Cash flows from financing activities: Proceeds from common stock options exercised Dividends paid by joint ventures (4,086 ) (1,636 ) Net cash used in financing activities (3,810 ) (999 ) Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying notes to condensed consolidated financial statements. 6 Table of Contents AXT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying condensed consolidated financial statements of AXT, Inc. (“AXT,” the “Company,” “we,” “us,” and “our” refer to AXT, Inc. and all of its consolidated subsidiaries) are unaudited, and have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, the year-end condensed consolidated balance sheet data was derived from our audited consolidated financial statements, but does not include all disclosures required by GAAP. In the opinion of our management, the unaudited condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, considered necessary to present fairly the financial position, results of operations and cash flows of AXT and our consolidated subsidiaries for all periods presented. Our management has made certain estimates, judgments and assumptions to prepare these condensed consolidated financial statements in conformity with GAAP. We believe that the estimates, judgments, and assumptions upon which it relies are reasonable based on information available at the time that these estimates, judgments, and assumptions are made. These estimates, judgments, and assumptions can affect the reported amounts of assets and liabilities as of the date of the financial statements as well as the reported amounts of revenues and expenses during the periods presented. To the extent there are material differences between these estimates and actual results, our condensed consolidated financial statements would be affected. The results of operations are not necessarily indicative of the results to be expected in the future or for the full fiscal year. It is recommended that these condensed consolidated financial statements be read in conjunction with our consolidated financial statements and the notes thereto included in our 2011 Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) on March 15, 2012 and our Quarterly Report on Form 10-Q for the quarterly periods ended March 31, 2012 and June 30, 2012 filed with the SEC on May 10, 2012 and August 9, 2012, respectively. The condensed consolidated financial statements include the accounts of AXT and our majority-owned subsidiaries. All significant inter-company accounts and transactions have been eliminated. Investments in business entities in which we do not have control, but have the ability to exercise significant influence over operating and financial policies (generally 20-50% ownership), are accounted for by the equity method. For majority-owned subsidiaries, we reflect the noncontrolling interests of the portion we do not own on our condensed consolidated balance sheets in equity and in our condensed consolidated statements of operations. Note 2. Accounting for Stock-Based Compensation We account for stock-based compensation in accordance with the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) topic 718, Compensation-Stock Compensation (“ASC 718”), which established accounting for stock-based awards exchanged for employee services. Accordingly, stock-based compensation cost is measured at each grant date, based on the fair value of the award, and is recognized as expense over the employee’s requisite service period of the award. We utilized the Black-Scholes valuation model for estimating the fair value of the stock options granted. The amortization of stock compensation under ASC 718 is based on the single-option approach. All of our stock compensation is accounted for as an equity instrument. 7 Table of Contents The following table summarizes compensation costs related to our stock-based awards (in thousands, except per share data): Three Months Ended September 30, Nine Months Ended September 30, Stock-based compensation in the form of employee stock options and restricted stock awards, included in: Cost of revenue $
